Citation Nr: 1526002	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  06-37 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spina bifida occulta with L5-S1 radiculopathy.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), paranoid personality disorder with antisocial traits, and major depressive disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969. 

This case comes before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening the claim of entitlement to service connection for spina bifida occulta with L5-S1 radiculopathy.  This case was remanded in July 2012.

In a January 2014 decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a psychiatric disorder, to include PTSD, paranoid personality disorder with antisocial traits, and major depressive disorder.  A notice of disagreement was received in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

In the prior remand, the Board noted that the Veteran's claim of service connection for a back disability had been denied by the RO on two prior occasions, in January 1970 and February 1998.  In May 2005, the Veteran filed an informal claim to reopen the claim for service connection for a back disability, and the RO denied reopening the claim in the August 2005 rating decision on appeal.  It was noted by the Board that the Veteran had not received prior notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the Board pointed out that the United States Court of Appeals for Veterans Claims (Court) has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further held that the VCAA duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, on remand, the Board instructed the RO to send Kent-compliant notice.  In response, the RO sent the Veteran VCAA notice in January 2013, but it erroneously informed the Veteran that the final decision of record was the August 2005 rating decision.  

For the purpose of clarify, the Board notes that the January 1970 rating decision indicated that the Veteran had a congenital back disorder (spina bifida), but there was no evidence of inservice disease or trauma causing permanent aggravation of the congenital back disorder.  

The subsequent February 1998 rating decision determined that new and material evidence had not been submitted to reopen the claim of service connection for a back disorder.  It was noted in that decision that 1995 records showed that the Veteran had low back pain radiating to the legs diagnosed as L5-S1 radiculopathy of the left deep peroneal and superficial peroneal nerves.  It was also noted that the Veran had suffered an on-the-job injury in 1995.  VA nonservice-connected pension benefits were thereafter granted based on residuals of that injury.  

The Veteran should be sent proper VCAA notice with regard to his claim to reopen service connection for spina bifida occulta with L5-S1 radiculopathy, explaining the bases for the prior denials for the service connection claim and the kind of evidence that would be considered new and material.  Thus, a remand is necessary to provide this VCAA notice.

With regard to the claim of service connection for a psychiatric disorder, to include PTSD, paranoid personality disorder with antisocial traits, and major depressive disorder, this claim was denied on a new and material basis in January 2014 and the Veteran has initiated an appeal.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide Kent-compliant VCAA and new and material evidence notice regarding the issue of whether new and material evidence has been received to reopen service connection for spina bifida occulta with L5-S1 radiculopathy, claimed as a back condition.  The VCAA notice should include specific notice of why the claim was previously denied in January 1970 and February 1998 and what constitutes material evidence for the purpose of reopening the claim.   

2. After completing the requested action, and any additional development deemed warranted, readjudicate the issue of whether new and material evidence has been received to reopen service connection for spina bifida occulta with L5-S1 radiculopathy, and, if so, entitlement to service connection.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and the representative an appropriate Supplemental Statement of the Case, and should afford the Veteran and the representative the appropriate time period for response.  

3.  The Veteran should be sent a statement of the case as to the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, paranoid personality disorder with antisocial traits, and major depressive disorder in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

